DETAILED ACTION
This is a first Office action on the merits to the application filed 05/11/2020. Claims 1-21 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract of the disclosure is objected to because its length exceeds 150 words  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-21 are rejected under 35 U.S.C 103 as being unpatentable over Dahlman et al. (“5G NR: The Next Generation Wireless Access Technology, Academic Press, Copyright ©2018 Elsevier Ltd), hereinafter “Dahlman”, in view of Miao (WO2018075146A1), hereinafter “Miao”.

Regarding claim 1, Dahlman teaches:
A transmission method by a first transmission and reception point (TRP) in a communication system supporting transmission of multiple TRPs, the transmission method comprising (Dahlman, Fig 9.1: General transport-channel processing. Dahlman teaches each step listed below are commonly known steps in the transport channel processing for one (or two) transport blocks delivered from the MAC layer, downlink from base station to UE/terminal): 
determining a transport block (Dahlman, Fig 9.3: Transport block with CRC, larger sized TB are split to smaller code blocks); 
generating coded bits for the transport block based on a first low density parity check (LDPC) code (Dahlman, Chapter 9.2, 9.2.2: LDPC coding in NR can handle TB and code blocks, append CRC); 
applying rate matching to the coded bits based on a first redundancy version (RV) pattern (Dahlman, Chap. 9.3 Rate matching is performed separately for each code block, depends on the redundancy version (RV), so different sets of coded bits representing the same set of information bits can be generated) ; 
generating a first modulation symbol by performing modulation on the coded bits to which rate matching is applied (Dahlman, Chap. 9.5: Modulation step transforms the block of scrambled bits to corresponding block of complex modulation signals); and 
transmitting, to a terminal the first modulated symbol (Dahlman, Chap 9.1 , Fig. 9.1)



wherein rate matching for coded bits generated by a second TRP based on a second LDPC code is performed based on a second RV pattern, and a second modulation symbol generated based on the rate matching is transmitted to the terminal, and 
wherein the second RV pattern is different from the first RV pattern.
However, Miao teaches:
wherein rate matching for coded bits generated by a second TRP based on a second LDPC code is performed based on a second RV pattern, and a second modulation symbol generated based on the rate matching is transmitted to the terminal (Miao, [0032-0034]: Beam forming may be used in transmission, where each TRP (or UE) transmits different RV codewords for the TB over a set of multiple beams (different TRPs with different RV patterns, coding, etc.). Each RV codeword is associated with a distinctive beam. The TRPs may scramble a given RV codeword with multiple scrambling codes and transmits the resulting distinctively scrambled codewords with distinctive beams on a common time and frequency resource.) 
wherein the second RV pattern is different from the first RV pattern (Miao, [0037]: different redundancy versions (RV) codewords encoded from a common payload (TB) may be transmitted over a set of multiple beams with each RV codeword be associated with a distinctive beam.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Miao into the method of Dahlman in order to improve on the coverage and robustness of the DL This transmission scheme combines channel coding with spatial spreading to maximize the coding gain (soft combining supported) (Xiao [0037]). Motivation is to improve system performance.
 



Regarding claims 2 and 12, Dahlman does not teach:
The transmission method of claim 1, wherein the second RV pattern is determined based on a code rate associated with a modulation and coding scheme (MCS).
However, Miao teaches:
The transmission method of claim 1, wherein the second RV pattern is determined based on a code rate associated with a modulation and coding scheme (MCS) (Miao, [0040]: the MCS (modulation and coding scheme) may be the same for different RVs of a given encoded data block in different beams. Alternatively, independent MCS fields may be used for different RVs transmissions using separate narrow-beams based on varied radio channel characteristics. Meaning MCS can be the same or different for the second TRP, leading to different RV pattern.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Miao into the method of Dahlman to include the coded bits from the second TRP with its own RV pattern as distinctly different than the coded bits from the first TRP to maximize on the coding gain, given the spatial spreading supported by beamforming. Motivation is to improve system performance.

Regarding claims 3 and 13, Dahlman teaches:
The transmission method of claim 1, wherein the second RV pattern is determined based on a base matrix of the second LDPC (Dahlman, Chap 9.2.2.: LDPC error-correcting coding follows after the CRC masking step in the general transport - channel processing (Fig. 9.1), where each RV pattern can be different for each separate TRP.)

Regarding claims 4 and 14, Dahlman does not teach:
The transmission method of claim 1, wherein the second RV pattern is determined based on a modulation order 
However, Miao teaches:
The transmission method of claim 1, wherein the second RV pattern is determined based on a modulation order (Miao, [0040]: the MCS (modulation and coding scheme) may be the same for different RVs of a given encoded data block in different beams. Alternatively, independent MCS fields may be used for different RVs transmissions using separate narrow-beams based on varied radio channel characteristics. Meaning MCS can be the same or different for the second TRP, leading to different RV pattern.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Miao into the method of Dahlman to include the coded bits from the second TRP with its own RV pattern as distinctly different than the coded bits from the first TRP to maximize on the coding gain, given the spatial spreading supported by beamforming. Motivation is to improve system performance.

Regarding claim 5 and 15, Dahlman teaches:
The transmission method of claim 1, wherein the second RV pattern is determined based on an RV value by which self-decodability is possible (Dahlman Chap 9.3 The exact set of bits to transmit depends on the RV corresponding to different starting positions in the circular buffer. The starting points are defined such that RV0 and RV3 are self-decodable, for any code rate and any modulation scheme. )

Regarding claim 6, Dahlman teaches:
A reception method by a terminal in a communication system supporting transmission of multiple transmission and reception points (TRPs) (Dahlman, Fig 9.1: General transport-channel processing. Dahlman teaches each step listed below are commonly known steps in the transport channel processing for one (or two) transport blocks delivered from the MAC layer, downlink from base station to UE/terminal, and the reverse for uplink from UE/terminal to base station), the reception method comprising: 
receiving, from a first TRP a first modulation symbol; 
receiving, from a second TRP a second modulation symbol; and 
performing demodulation based on the first modulation symbol and the second modulation symbol (Dahlman, Fig 9.1 Reversing the transport-channel processing, reception of coded message bits by the terminal from the base station. Such steps would be: reception, demodulation, rate-dematching, LDPC decoding,) 
Dahlman does not teach:
receiving downlink control information (DCI) 
… based on the DCI; 
… based on the DCI
wherein the second modulation symbol is generated by applying rate matching to the coded bits based on a second RV pattern, and 
wherein the second RV pattern is different from the first RV pattern.
However, Miao teaches:
receiving downlink control information (DCI) (Miao, [0038,0042 - 0046]: The RV may be indicated in the DCI format [0043], with single DCI for multiple-TRP, or separate DCIs used to schedule transmissions on multiple, TRP/beams [0046]; for example, beam-specific RV for the transmission may explicitly be indicated in the DCI format (See Fig. 2 and 3))
… based on the DCI; 
… based on the DCI 
wherein the second modulation symbol is generated by applying rate matching to the coded bits based on a second RV pattern, and  (Miao, [0032-0034]: Beam forming may be used in transmission, where each TRP (or UE) transmits different RV codewords for the TB over a set of multiple beams (different TRPs with different RV patterns, coding, etc.). Each RV codeword is associated with a distinctive beam. The TRPs may scramble a given RV codeword with multiple scrambling codes and transmits the resulting distinctively scrambled codewords with distinctive beams on a common time and frequency resource.) 
wherein the second RV pattern is different from the first RV pattern (Miao, [0037]: different redundancy versions (RV) codewords encoded from a common payload (TB) may be transmitted over a set of multiple beams with each RV codeword be associated with a distinctive beam.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Miao into the method of Dahlman for both using the DCI formats for messaging the MCS (coding and modulation bits), and in order to improve on the coverage and robustness of the DL This transmission scheme combines channel coding with spatial spreading to maximize the coding gain (soft combining supported) (Miao [0037]). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 7 and 17, Dahlman does not teach:
The transmission method of claim 6, wherein the second RV pattern is determined based on a code rate associated with a modulation and coding scheme (MCS).
However, Miao teaches:
The transmission method of claim 1, wherein the second RV pattern is determined based on a code rate associated with a modulation and coding scheme (MCS) (Miao, [0040]: the MCS (modulation and coding scheme) may be the same for different RVs of a given encoded data block in different beams. Alternatively, independent MCS fields may be used for different RVs transmissions using separate narrow-beams based on varied radio channel characteristics. Meaning MCS can be the same or different for the second TRP, leading to different RV pattern.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Miao into the method of Dahlman to include the coded bits from the second TRP with its own RV pattern as distinctly different than the coded bits from the first TRP to maximize on the coding gain, given the spatial spreading supported by beamforming. Motivation is to improve system performance.

Regarding claim 8 and 18, Dahlman teaches:
The reception method of claim 6, wherein the second RV pattern is determined based on a base matrix of a low density parity check (LDPC) code associated with the second TRP (Dahlman, Chap 9.2.2.: LDPC error-correcting coding follows after the CRC masking step in the general transport - channel processing (Fig. 9.1), where each RV pattern can be different for each separate TRP.).

Regarding claim 9 and 19, Dahlman does not teach:
The reception method of claim 6, wherein the second RV pattern is determined based on a modulation order
However, Miao teaches:
The reception method of claim 6, wherein the second RV pattern is determined based on a modulation order (Miao, [0040]: the MCS (modulation and coding scheme) may be the same for different RVs of a given encoded data block in different beams. Alternatively, independent MCS fields may be used for different RVs transmissions using separate narrow-beams based on varied radio channel characteristics. Meaning MCS can be the same or different for the second TRP, leading to different RV pattern.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Miao into the method of Dahlman to include the coded bits from the second TRP with its own RV pattern as distinctly different than the coded bits from the first TRP to maximize on the coding gain, given the spatial spreading supported by beamforming. Motivation is to improve system performance.

Regarding claim 10 and 20, Dahlman teaches:
The reception method of claim 6, wherein the second RV pattern is determined based on an RV value by which self-decodability is possible (Dahlman Chap 9.3 The exact set of bits to transmit depends on the RV corresponding to different starting positions in the circular buffer. The starting points are defined such that RV0 and RV3 are self-decodable, for any code rate and any modulation scheme. )

Regarding claim 11, Dahlman teaches:
A first transmission and reception point (TRP) in a communication system supporting multiple TRPs, the first TRP comprising (Dahlman, Fig 9.1: General transport-channel processing. Dahlman teaches each step listed below are commonly known steps in the transport channel processing for one (or two) transport blocks delivered from the MAC layer, downlink from base station to UE/terminal, and the reverse for uplink from UE/terminal to base station): 
determine a transport block (Dahlman, Fig 9.3: Transport block with CRC, larger sized TB are split to smaller code blocks); 
generate coded bits for the transport block based on a first low density parity check (LDPC) code (Dahlman, Chapter 9.2, 9.2.2: LDPC coding in NR can handle TB and code blocks, append CRC), 
apply rate matching to the coded bits based on a first redundancy version (RV) pattern (Dahlman, Chap. 9.3 Rate matching is performed separately for each code block, depends on the redundancy version (RV), so different sets of coded bits representing the same set of information bits can be generated), 
generate a first modulation symbol by performing modulation on the coded bits to which rate matching is applied (Dahlman, Chap. 9.5: Modulation step transforms the block of scrambled bits to corresponding block of complex modulation signals);, and 
transmit, via the transceiver, to a terminal, the first modulated symbol (Dahlman, Chap 9.1 , Fig. 9.1)
Dahlman does not teach: 
a transceiver; and 
a controller configured to: 
However, Miao teaches:
a transceiver; and 
a controller configured to (Miao, Fig. 13 [0090 -0091]: device 1300 may include input/output device, and 1304E cpu/processor, and such processor may be couple with memory and may be configured to execute instructions to enable various applications on the device 1300) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Miao into the method of Dahlman order to implement the functions and features of the claimed invention, hardware would be necessary.  The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Dahlman does not teach:
wherein rate matching for coded bits generated by a second TRP based on a second LDPC code is performed based on a second RV pattern, and a second modulation symbol generated based on the rate matching is transmitted to the terminal, and 
wherein the second RV pattern is different from the first RV pattern.
However, Miao teaches:
wherein rate matching for coded bits generated by a second TRP based on a second LDPC code is performed based on a second RV pattern, and a second modulation symbol generated based on the rate matching is transmitted to the terminal (Miao, [0032-0034]: Beam forming may be used in transmission, where each TRP (or UE) transmits different RV codewords for the TB over a set of multiple beams (different TRPs with different RV patterns, coding, etc.). Each RV codeword is associated with a distinctive beam. The TRPs may scramble a given RV codeword with multiple scrambling codes and transmits the resulting distinctively scrambled codewords with distinctive beams on a common time and frequency resource.) 
wherein the second RV pattern is different from the first RV pattern (Miao, [0037]: different redundancy versions (RV) codewords encoded from a common payload (TB) may be transmitted over a set of multiple beams with each RV codeword be associated with a distinctive beam.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Miao into the method of Dahlman in order to improve on the coverage and robustness of the DL This transmission scheme combines channel coding with spatial spreading to maximize the coding gain (soft combining supported) (Xiao [0037]).
Regarding claim 21, Dahlman teaches:
A terminal in a communication system supporting multiple transmission and reception points (TRPs), the terminal comprising Dahlman, Fig 9.1: General transport-channel processing. Dahlman teaches each step listed below are commonly known steps in the transport channel processing for one (or two) transport blocks delivered from the MAC layer, downlink from base station to UE/terminal): 
perform demodulation based on the first modulation symbol and the second modulation symbol, (Dahlman, Chap. 9.5: Modulation step transforms the block of scrambled bits to corresponding block of complex modulation signals);

Dahlman does not teach:
a transceiver; and 
a controller configured to:
via a transceiver 
However, Miao teaches:
a transceiver; and 
a controller configured to:
via a transceiver  (Miao, Fig. 13 [0090 -0091]: device 1300 may include input/output device, and 1304E cpu/processor, and such processor may be couple with memory and may be configured to execute instructions to enable various applications on the device 1300) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Miao into the method of Dahlman order to implement the functions and features of the claimed invention, hardware would be necessary.  The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Dahlman does not teach:
receive configuration information including a transmission period of a configured grant via higher layer signaling, 
receive downlink control information (DCI) for activating the configured grant, 
However, Miao teaches:
receive configuration information including a transmission period of a configured grant via higher layer signaling, 
receive downlink control information (DCI) for activating the configured grant, (Miao, [0038,0042 - 0046]: The RV may be indicated in the DCI format [0043], with single DCI for multiple-TRP, or separate DCIs used to schedule transmissions on multiple, TRP/beams [0046]; for example, beam-specific RV for the transmission may explicitly be indicated in the DCI format (See Fig. 2 and 3))

Dahlman does not teach:
receive a first modulation symbol from a first TRP periodically based on the configuration information, 
receive a second modulation symbol from a second TRP periodically based on the configuration information, and 
However, Miao teaches:
receive a first modulation symbol from a first TRP periodically based on the configuration information, 
receive a second modulation symbol from a second TRP periodically based on the configuration information, and (Miao, [0040]: the MCS (modulation and coding scheme) may be the same for different RVs of a given encoded data block in different beams. Alternatively, independent MCS fields may be used for different RVs transmissions using separate narrow-beams based on varied radio channel characteristics. Meaning MCS can be the same or different for the second TRP, leading to different RV pattern.)

Dahlman does not teach
wherein the first modulation symbol is generated by applying rate matching to coded bits based on a first RV pattern, 
wherein the second modulation symbol is generated by applying rate matching to the coded bits based on a second RV pattern, and 
wherein the second RV pattern is different from the first RV pattern.
However, Miao teaches:
wherein the first modulation symbol is generated by applying rate matching to coded bits based on a first RV pattern, 
wherein the second modulation symbol is generated by applying rate matching to the coded bits based on a second RV pattern(Miao, [0032-0034]: Beam forming may be used in transmission, where each TRP (or UE) transmits different RV codewords for the TB over a set of multiple beams (different TRPs with different RV patterns, coding, etc.). Each RV codeword is associated with a distinctive beam. The TRPs may scramble a given RV codeword with multiple scrambling codes and transmits the resulting distinctively scrambled codewords with distinctive beams on a common time and frequency resource.) 
wherein the second RV pattern is different from the first RV pattern (Miao, [0037]: different redundancy versions (RV) codewords encoded from a common payload (TB) may be transmitted over a set of multiple beams with each RV codeword be associated with a distinctive beam.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Miao into the method of Dahlman in order to improve on the coverage and robustness of the DL This transmission scheme combines channel coding with spatial spreading to maximize the coding gain (soft combining supported) (Xiao [0037]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        

/HUY D VU/              Supervisory Patent Examiner, Art Unit 2461